Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 29-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-25 of U.S. Patent No. 9,968,794 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the instantly claimed invention and the claims in the ‘794 are within the province of a POSITA.
Claims 29-48 are further rejected under 35 U.S.C. 101 and 35 U.S.C. 115 for failing to set forth the correct inventorship. The claims in the instant application are substantially the same as claims 20-25 in the’794 and yet the inventor in the instant applicant is recited as a single person whereas in the ‘794 the inventorship has joint inventorship. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-41, 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. (Pat. No. 7,623,335 B2) hereinafter Stevenson et al.
Stevenson et al teach method of making an hermetic feed-through terminal implantable medical device that include a wire bond pad for attachment of wires from either circuitry inside the implantable device or wires external to the device. Direct attachment of the wire bond pads to terminal pins enable thermal or ultrasonic bonding of the led wires while shielding a capacitor or other components from forces applied to the assembly. During attachment of the wires. (Cf. abstract) Additionally Stevenson et al teach (as prior art Cf. e.g. Fig. 3) insulator (134) that includes an inner and outer surface with weld ring/ferrule (122) being laser welded into housing (124). Additionally Stevenson et al teach welding ferrule/ring (122) to housing (124) by means of a laser (Cf. e.g. Col. 10 and Fig. 9). Additionally Stevenson et al teach using laser welding (160) 
It would have been obvious to provide a method including forming a feedthrough assembly including a non-conductive substrate (134) that includes an outer and an inner surface, attaching a weld-ring (122) to the outer surface of the non-conductive substrate (134) and attaching the weld ring (122) to a housing (124) by forming a laser bond between the weld ring (122) and the housing (124) that hermetically seals the feedthrough assembly to the housing.  As further applied to Claim 30 inasmuch as Stevenson et al teach firming the via, forming conductive material (136), forming electrical contact (154,168) which is electrically connected to the electrically conductive material (136) and hermetically sealing the external contact to the outer surface of the non-conductive substrate (134) the limitations recited in said Claim 30 are held to have been obvious in view of Stevenson et al. (NB The use of lasers to weld  the outer surface of the non-conductive substrate to the external conductor would be within the ordinary skill of a POSITA.) As further applied to Claim 30 inasmuch as the feedthrough (122) surrounds the feedthrough (Cf. e. g Fig. 16) the limitation recited in said Claim 32 is held to have been obvious in view of Stevenson et al. As further applied to Claim 32 one can readily see (Cf. at least Fig.16) that a conductor (450) is electrically connected to a conductor provided on the outer surface of the non-conductive substrate and therefore the limitations recited in said Claim 32 are held to have been obvious in view of Stevenson et al. As further applied to Claim 33 inasmuch as Stevenson et al teach providing an electronic component e.g. a capacitor that is electrically coupled/bonded to conductive material in the via of the feedthrough (Cf. e.g. Fig. 16) the limitations recited in said Claim 33 ae held to have been obvious in view of Stevenson et al. As further applied to Claim 34 inasmuch as Stevenson et al teach that the electronic device is disposed within the housing when the housing is sealed to the feedthrough assembly (Cf. e.g. Fig 16) the limitations recited in said Claim 34 are held to have been obvious in view of Stevenson et al. As further applied to Claim 35 inasmuch as Stevenson et al teach forming a bond between the weld ring and non-conductive substrate (at or near (130)) the limitation recited in said Claim 35 is held to have been obvious in view of Stevenson et al.  As further applied to Claims 36 and 37 although Stevenson et al teach using solder, braze or a thermal setting polymer for bonding the non-conductive substrate to the weld ring (at (130) nevertheless a POSITA could have also used laser bonding for this joint as a bond line because of the optimal characteristics of laser welds i.e. optimum temperature control, accurate placement of the heat and other optimum features of laser welds. (NB Stevenson et al do teach using laser welding for the pin (136) to the non-conductive substrate (134)). The limitations recited in said Claims 36 and 37 are held to have been obvious in view of Stevenson et al. As further applied to Claim 38 inasmuch as Stevenson et teach providing the weld ring (122) is hermetically sealed to the non-conductive substrate (Cf. e.g. Cols. 6,15 & Fig.16) the limitations recited in said Claim 38 are held to have been obvious in view of Stevenson et al. As further applied to Claim 39 even if Stevenson et al do not explicitly teach grounding the weld ring to a terminal in the housing nevertheless a POSITA would require this grounding so that the feedthrough assembly would work as intended. The limitation recited in said Claims 39 is held to have been obvious in view of Stevenson et al. As further applied to Claims 40 and 41 inasmuch as Stevenson et al teach an internal contact (e.g. 132) on the inner surface of the non-conductive substrate (134) that is electrically coupled to the conductive material in the via and is electrically connected to the weld ring (122) (Cf. at least Fig. 16) the limitations recited in said Claims 40 and 41 are held to have been obvious in view of Stevenson et al.  As further applied to Claims 43  inasmuch as Stevenson et al teach that the weld ring is made from a conductive material (Cf. at least Col 10 and Fig.16) the limitation recited in said Claim 43 is held to be obvious in view of Stevenson et al. As further applied to Claim 44 although Stevenson et al do not explicitly teach any of the recited metals that can used for the weld ring nevertheless a POSITA would have been able to choose any of the metals   recited in Claim 44 because what is desired for the feed through application is chemical resistance, excellent electrically conductivity, relative long life (of the metal)in a human body and the like and therefore any of the recited metals would have been used by the POSITA to make the feedthrough structure. The limitation recited in said Claim 44 therefore is held to have been obvious in view of Stevenson et al. As further applied to Claim 45 inasmuch as the non-conductive material (134) and the conductive via ((at or near 136) are disposed within the weld ring (122) the limitations recited in said Claim 45 are held to have been obvious in view of Stevenson et al.   
Claims 29-39, 43-45, 47 and 48 are further rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (Pat. Doc 2013/0184797 A1) (of record); hereinafter Tang et al.
Tang et al teach a co-fired hermetically sealed feedthrough with alumina substrate and platinum filled via for an implantable medical device. A via hole is disposed through an alumina dielectric substrate. A substantially pure platinum fill is disposed within the via hole forming an electrically conductive region between the body fluid and a device side. (Cf. abstract) Additionally Tang et al teach (as prior art) µinsulator (120) that includes an inner and outer surface with weld ring/ferrule (122) being laser welded into housing (102). Additionally Tang et al teach welding ferrule/ring (122) to housing (102) by means of a laser (Cf. e.g. page 11 and Fig. 5).  
It would have been obvious to provide a method including forming a feedthrough assembly (C fig  30) including a non-conductive substrate (188) that includes an outer and an inner surface, attaching a weld-ring (122) to the outer surface of the non-conductive substrate (188) and attaching the weld ring (122) to a housing (102) by forming a laser bond between the weld ring (122) and the housing (102) that hermetically seals the feedthrough assembly to the housing  (102). As further applied to Claim 30 inasmuch as Tang et al teach forming a via through the non-conductive substrate (188,189 etc.), forming conductive material (186)  in the via (186), forming external contact (212h’) over the via (186) where the external contact is electrically connected to the conductive material (186) formed in the via and attaching the external contact to an outer surface of the non-conductive substrate by forming a laser bond.(Cf. Fig. 54 and relevant disclosure i.e. Page 23). As further applied to Claim 32 inasmuch as Tang et al teach weld ring (122) surrounding the feedthrough (Cf. at least Fig. 30) the limitation recited in said Claim 32 is held to have been obvious in view of Tang et al. As further applied to Claim 32 inasmuch as Tang et al teach forming a conductor (at or near (212h) & Fig. 30) wherein the external contact is electrically coupled to the conductor the limitation recited in said Claim 32 is held to have been obvious in view of Tang et al. As further applied to Claim 33 inasmuch as Tang et al teach forming an electronic device e.g. a capacitor (124) that is electrically connected to conductive material in the via of the feed through and the electronic device is attached to the non-conductive substrate by means of a bond (Cf. Fig. 30) the limitations recited in Claim 33 is held to have been obvious in view of Tang et al. As further applied to Claim 34 inasmuch as Tang et al teach that the electronic device i.e. the capacitor is disposed within the housing when the housing is hermetically sealed to the feedthrough assembly  (Cf. Fig. 30) the limitations recited in said Claim 34 is held to have been obvious in view of Tang et al. As further applied to Claim 35 inasmuch as Tang et al teach providing a bond (140) between the weld ring and the perimeter of the non-conductive substrate (Cf. e.g. Fig. 30 and related disclosure) and therefore the limitations recited in said Claim 35 are held to have been obvious in view of Tang et al. As further applied to Claims 36 and 37 although Tang et al teach using gold braze for bonding the non-conductive substrate to the weld ring (at (140) nevertheless a POSITA could have also used laser bonding for this joint as a bond line because of the optimal characteristics of laser welds i.e. optimum temperature control, accurate placement of the heat and other optimum features of laser welds. (NB Tang et al do teach using laser welding for terminal subassembly (116) to the non-conductive substrate (122)). The limitations recited in said Claims 36 and 37 are held to have been obvious in view of Tang et al. As further applied to Claim 38 inasmuch as Tang et al teach that the well ring (122) is hermetically sealed to the non-conductive substrate (in order for the structure to function properly) the limitation recited in said Claim 38 is held to have been obvious in view of Tang et al. As further applied to Claim 39 even if Tang et al do not explicitly teach grounding the weld ring to a terminal in the housing nevertheless a POSITA would require this grounding so that the feedthrough assembly would work as intended. The limitation recited in said Claims 39 is held to have been obvious in view of Tang et al. As further applied to Claims 43 and 44 inasmuch as Tang et al teach that the weld ring (122) can be made from  titanium (Cf. at least page 19 ) the limitations recited in said Claim 43 and 44 are held to be obvious in view of Tang  et al. (NB A POSITA would have been able to choose any of the metal recited in Claim44 because what is desired for the feed through application is chemical resistance, excellent electrically conductivity, relative long life (of the metal) in a human body and the like, Therefore any of the recited metals would have been used by the POSITA to make the feedthrough structure. As further applied to Claim 45 inasmuch as the non-conductive material (188) and the conductive via ((at or near 186a and 186b) are disposed within the weld ring (122) the limitations recited in said Claim 45 are held to have been obvious in view of Tang et al.  As further applied to Claim 47 inasmuch as Tang et al teach an interfacial layer (148) disposed between the weld ring (122) and the outer surface of the non-conductive substrate (189) (Cf. also Fig 30) the limitations recited in said Claim 47 are held to be obvious in view of Tang et al. Even though Tang et al do not explicitly teach a interfacial thickness of less than or equal to 10µ nevertheless a POSITA would have been able to provide a thickness of an interfacial layer between the weld ring and the outer surface of the non-conductive substrate since one would merely use the thin layer to provide a smooth surface for the non-conductive substrate.
Claims 42 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on  M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729